Citation Nr: 1825085	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine post-operative degenerative disc disease with nerve root compression (lumbar spine disability), currently rated 40 percent disabling.
	
2.  Entitlement to an initial rating higher than 10 percent for right leg radiculopathy.

3.  Entitlement to an initial rating higher than 10 percent for left leg radiculopathy.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, among other things, continued an evaluation of lumbar spine disability as 40 percent disabling; granted service connection for right leg radiculopathy evaluating it as 10 percent disabling; granted service connection for left leg radiculopathy evaluating it as noncompensable; and denied.  The initial ratings assigned for radiculopathy were effective April 3, 2009.
 
In a December 2014 rating decision, the RO granted a rating increase for left leg radiculopathy, evaluating it as 10 percent disabling effective April 3, 2009.  As this constitutes a partial grant of the benefits sought on appeal, this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2010, the Veteran filed his notice of disagreement with the 40 percent rating for his lumbar spine disability, the 10 percent rating for right leg radiculopathy, and the noncompensable rating for left leg radiculopathy.  He was issued a statement of the case in August 2014, and in October 2014 perfected his appeal to the Board, requesting a hearing.  Although no SOC was issued as to the claim for a TDIU, the issue of entitlement to a TDIU is raised as part and parcel of any rating claim where there is evidence of unemployability and the Veteran is seeking the maximum rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Consequently, the issue of entitlement to a TDIU is before the Board.

In August 2016, the Veteran notified VA that the wished to withdraw his request for an in person hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability more nearly approximates limitation of flexion to 30 degrees or less with consideration to functional impairment; there was no unfavorable ankylosis or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  Throughout the appeal period, the evidence of record demonstrates that the Veteran's right lower extremity radiculopathy symptoms have not more nearly approximated moderate incomplete paralysis.

3.  Throughout the appeal period, the evidence of record demonstrates that the Veteran's left lower extremity radiculopathy symptoms have not more nearly approximated moderate incomplete paralysis.

4.  The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the lumbar spine disability have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).

2.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 7104 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8520 (2017).

3.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 7104 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8520 (2017).

4.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, affording VA examinations in March 2009 and February 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Lumbar Spine Disability

The Veteran has contended that his service connected lumbar spine disability has worsened and his limitation of motion has increased.  He stated that he cannot stand, or sit in a chair or car for any length of time, and that he self-medicates with Advil or alcohol to get relief.  He also stated that he is unable to sleep more than 5 hours a night due to the pain in his back.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's lumbar spine disability is rated under DC 5243 for intervertebral disc syndrome (IVDS).  

IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for DC 5243, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An October 2008 private treatment record MRI showed evidence of degenerative disease of the spine with bulging disk at L3-L4 and facet arthropathy and mild spondylolisthesis.

A March 2009 VA examination revealed no localized tenderness or spasm of the lumbar spine; forward flexion to 30 degrees; extension to 5 degrees bilateral flexion to 10 degrees; and bilateral rotation to 15 degrees.  There was no pain in range of motion, no loss of motion on repeated maneuvers, no motor weakness, atrophy, or radicular neurological deficit present.  The examiner noted that there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-up.  

A February 2011 VA examination report noted moderate, diffuse tenderness, but no paraspinal spasm, atrophy, or ankylosis.  The examiner reported forward flexion of 60 degrees, 25 degrees extension, lateral flexion of 25 degrees bilaterally, and lateral rotation of 35 degrees bilaterally.  There was no evidence of pain on motion.  The examiner noted that a recent MRI of the lumbosacral spine showed moderate degenerative changes.  There was no evidence of moderate weakened movement or excessive fatigability, and the examiner reported that there would be no additional loss of motion or functional impairment during flare-ups.  The Veteran did not suffer any incapacitating episodes in the past 12 months, and the pain was constant, thus there were no specific flare-ups.   There was no evidence of bowel or bladder dysfunction; the Veteran did not require an assistive device; and there was no functional limitation in weight-bearing, standing or walking.  

The Veteran is currently in receipt of 40 percent for his back disability and his private treatment records, and VA examination reports do not indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, which is required for the next higher rating.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The Veteran's statements similarly do not indicate that there has been ankylosis at any time during the period on appeal.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, to the extent the examinations did not comply with Correia, such non-compliance is harmless error because a higher rating is not available based on limitation of motion.

In addition, the evidence of record indicates that the Veteran has not suffered incapacitating episodes having a total duration of at least six weeks during the past 12 months, therefore a 60 percent rating is not warranted under the formula for rating IVDS.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) is warranted in this case. The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2017);  see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40  4.45 (2017).  In addition, the Veteran's physical limitations are manifestations of his pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Thus, the criteria contemplate the symptoms and remand for referral to the Director for extraschedular consideration is not required.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

II. Radiculopathy

The Veteran stated that his left leg radiculopathy results in pain in the buttocks area, and in the back of his left thigh, sometimes down to his ankle.  He described the pain as sometimes a burning pain, sometimes a sharp pain, and other times a dull pain.  

Under DC 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely), lost.  Id.

Neither the Rating Schedule nor the regulations provide definitions for descriptive words such as "mild," "moderate," "moderately severe," and "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, note at "Diseases of the Peripheral Nerves."  VA's Adjudication Manual, which is not binding on the Board, gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuously assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The Veteran was afforded a VA examination in March 2009 wherein the examiner reported no motor weakness, atrophy or radicular neurological deficit present.  Motor power was 5/5 in hip flexor, knee extensor, foot dorsiflexor, and plantar flexor.  The examination report noted mild right L5 radiculopathy and left radiculopathy.  The Veteran complained of diffuse numbness and tingling of both legs, in the left more so than the right leg, which was eased by rest.  The Veteran was not on Neurontin or Lyrica for his radiculopathy.  Sensation was intact to pin touch, vibration, proprioception, two point discrimination, and double-simultaneous stimulation with the exception of mild decrease in pin sensation in the right L5 dermatome.  The examiner indicated that the Veteran did not require an assistive device, was not unsteady, and is able to perform his daily activities.  There was no drift, tremor or atrophy, and there were no fasciculations.

September 2010 VA treatment notes indicated that the Veteran reported left foot tremors which occur throughout the day and only at rest.  Sensation was intact to soft touch, vibration, pin-prick, proprioception, and temperature throughout.  The Veteran declined treatment for pain radiating into his left extremity.

In a February 2011 statement, the Veteran reported that during an examination of his reflexes, neither leg showed any movement when the examining physician tapped them with a mallet which the Veteran asserted means he has a bad nerve in both legs.

A March 2011 VA examination report diagnosed the Veteran with right S1 and left L5 radiculopathies of mild degree.  The Veteran described diffuse radiation down both lower extremities associated with burning, numbness and tingling.  These symptoms occurred especially on activity and are eased by rest as well as over-the-counter medications.  The examiner noted no history of frequent falling, but did note evidence of radiating pain.  The examination report indicated motor power in the lower extremities of 4 out of 5 for both legs, no drift or atrophy, and no fasciculations.  The Veteran did not require an assistive devices, was not unsteady, and was able to perform his activities of daily living.

Based on the foregoing, a disability rating higher than 10 percent is not warranted for either right or left lower extremity radiculopathy at any time during the period on appeal.  As previously mentioned, neurological symptoms consisting of sensory disturbances cannot be assessed as reflecting more than moderate incomplete paralysis. 38 C.F.R. § 4.124a.  The Veteran's left and right lower extremity conditions have not required assistive devices; have not rendered the Veteran unsteady or unable to perform daily activities; and have been found by health care professionals to be of a mild degree.  While the description of the level of impairment by health care professionals is not dispositive, and the question of whether impairment is mild, moderate, or severe is ultimately an adjudicatory one, the assessment that the radiculopathy was mild is consistent with the evidence of record. 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The March 2009 and March 2011 examination reports indicated that the Veteran's radiculopathy symptoms occurred especially on activity rather than continuously, and noted motor power of at worst 4 out of 5 for both legs with no drift, atrophy or fasciculations.  The evidence of record also notes normal sensation to touch.  This evidence reflects that the Veteran's left and right lower extremity radiculopathy more nearly approximate mild incomplete paralysis of the sciatic nerve.

Accordingly, the weight of the evidence demonstrates that the right and left lower extremity radiculopathy have not more nearly approximated moderate incomplete paralysis of the sciatic nerve, as is required for a 20 percent rating.

The Board acknowledges the Veteran's contentions that he has bad nerves in both legs as demonstrated by his reflex examination.  However, the findings of the trained health care professionals are afforded significant probative weight as the examiners considered the Veteran's contentions and provided a thorough examination prior to providing a diagnosis.  There is no evidence of record that indicates the Veteran has the requisite training, education and expertise to analyze and interpret reflex examination and in any event the interpretations of medical tests by medical professionals, who are trained to make such assessments, are of greater probative weight.  Therefore, the claims for initial ratings in excess of 10 percent for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable here.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  The terms mild, moderate, and severe in the rating criteria are broad enough to encompass all of the Veteran's symptoms.  Therefore, referral for extraschedular consideration is not warranted.

III.  TDIU

The Veteran has asserted that his service connected disabilities have forced him to close his business and that he is unable to work.

A TDIU is warranted where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment, by reason of his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16 (a), if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, 4 Vet. App. at 363.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment." Id.  The ultimate question, however, is "whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

In this case, the Veteran is service connected for lumbar spine post-operative degenerative disc disease with nerve root compression, rated as 40 percent disabling, residual scarring from iliac crest donor site with sensory nerve deficit, rated 10 percent disabling; left leg radiculopathy, rated as 10 percent disabling; right leg radiculopathy rated as 10 percent disabling; and residuals of urethral stricture with secondary prostatitis and seminal vesiculitis, rated as noncompensable.  Here, the Veteran's service-connected scarring, and left and right leg radiculopathies arise from his lumbar spine disability, thus all of these disabilities share a common etiology.  As the 40 percent rating for the lumbar spine disability combined with the two 10 percent ratings for radiculopathy of each lower extremity and the 10 percent for the residual scarring results in a 60 percent rating, 38 C.F.R. § 4.25 (a), the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis as they are the equivalent of a single service connected disability rated 60 percent disabling.  See 38 C.F.R. § 4.16(a)(2) (disabilities of a common etiology are considered one disability for the purpose of determining whether there is a single 60 percent rating).

According to his formal TDIU application (VA Form 21-8940), the Veteran was last employed in 2007 as an electronic technician.  He stated that his spine is unable to support his upper body without lumbar and leg pain, and that he must rest in bed for about an hour to relieve the pain, thus he is unable to work.

A March 2009 examination report indicated that the Veteran would have limitation in prolonged standing, walking, bending, stooping, and lifting heavy weight.  However, as the Veteran is retired, the examiner could not establish the impact his disabilities would have on his occupation.

A March 2011 examiner noted that the Veteran would not be employable due to his Parkinson's disease, and if he needed to work, it could only be sedentary work.   Another examiner from March 2011 opined that the Veteran would be restricted to light work based on his spinal and neurological problems.  

The above evidence of record reflects that the Veteran's service connected disabilities have rendered him unemployable.  While the March 2011 examiner opined that the Veteran would be restricted to light work, the nature of the Veteran's education and professional experience as a self-employed electronic technician would make light or sedentary work unfeasible.   In this regard, the Board notes that the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The above lay and medical evidence reflects the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Entitlement to a TDIU is therefore warranted.  38 C.F.R. § 4.16 (a).




ORDER

Entitlement to an increased rating for lumbar spine post-operative degenerative disc disease with nerve root compression (lumbar spine disability), currently rated 40 percent disabling is denied.
	
Entitlement to an initial rating higher than 10 percent for right leg radiculopathy is denied.

Entitlement to an initial rating higher than 10 percent for left leg radiculopathy is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits. 



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


